Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 27, 2017

                                       No. 04-15-00771-CR

                                       John David GARCIA,
                                             Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                    From the 81st Judicial District Court, Wilson County, Texas
                                 Trial Court No. 11-05-075-CRW
                           Honorable Russell Wilson, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice


       The panel has considered the motion for disclosure of grand jury information, and the
motion is DENIED.

           It is so ORDERED on January 27, 2017.

                                                     PER CURIAM


ATTESTED TO: ___________________________________
            Keith E. Hottle
            Clerk of Court